Case 1:18-cr-00098-ELH Document 31 Filed 04/24/19 Page 1of 15

PEB/CD: USAO#2018R00132 dt 2D.

Ue ef x cf at Oy
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

GTAP 24 PR OA? G4

UNITED STATES OF AMERICA?! 3 ° °F! CRIMINAL NO. ELH-18-098

AY i ares

4 _ {Coercion and Enticement, 18 U.S.C.
“§ 2422(b); Production of Child
Pornography, 18 U.S.C. § 2251(a); |
Possession of Child Pornography, 18
Defendant. U.S.C. § 2252A(a)(5)(B); Aiding and
Abetting, 18 U.S.C, § 2; Forfeiture, 18
U.S.C, § 2253)

vs BY.
FERNANDO CRISTANCHO,

 

 

 

SUPERSEDING INDICTMENT
General Allegations

The Grand Jury for the District of Maryland charges that:

At all times relevant to this Superseding Indictment,

1. Defendant FERNANDO CRISTANCHO (hereinafter “CRISTANCHO”), was
born in 1956 in the Republic of Colombia.

2. CRISTANCHO was ordained as a priest in the Roman Catholic Diocese of
Istmina-Tado, in the Republic of Colombia,

3. CRISTANCHO moved to the United States in or about 1995 and was employed
as an assistant priest in a Catholic Church in the Diocese of Arlington, Virginia.

4. CRISTANCHO was dismissed from the Diocese of Arlington in or about 1997,

5. In or about 1999, CRISTANCHO was granted faculties to work as a priest in the
Archdiocese of Baltimore, and he began work as an assistant priest in a Catholic Church in Harford
County, Maryland.

6. From in or about 1999 through 2017, CRISTANCHO lived in Harford County,

Maryland.

7. nes
Case 1:18-cr-00098-ELH Document 31. Filed 04/24/19 Page 2 of 15

10. In or about July 2002, CRISTANCHO was removed from his position as a priest
in Harford County, Maryland, and his faculties to act as a priest were revoked.

11. Following the suspension of his faculties to act as a priest, CRISTANCHO
continued to host religious services in the homes of parishioners in Harford County, Maryland.

12. A minor male, Minor Victim 1, was a victim of the crimes alleged herein, in Count

nc
a

13. Anes
eS

14. From in or about 2002 through 2003, [JjIaeeeeene

CRISTANCHO routinely sexually molested Minor Victim 1.

15.
ee

16. Rs
a
es

17. A minor male, “Minor Victim 2,” was a victim of the crimes alleged herein, in

Count (Three. In eeeeneenes
Case 1:18-cr-00098-ELH Document 31 Filed 04/24/19 Page 3 of 15

eee
|

18. A minor female, “Minor Victim 3,” was a victim of the crimes alleged herein, in
Count Three. [ie
ee
|_|

19. A minor female, “Minor Victim 4,” was a victim of the crimes alleged herein, in
Count Tw. |e
ee
aa

20. A munor male, “Minor Victim 5,” was a victim of the crimes alleged herein, in
Counts Four, Five, Six and Seven, [jaan
ee
— ae
Case 1:18-cr-00098-ELH Document 31 Filed 04/24/19 Page 4 of 15

COUNT ONE
(Coercion and Enticement)

l. Paragraphs One through Fourteen of the General Allegations are realleged and
specifically incorporated herein.

2. From on or about August 2002 through on or about January 2004, in the District of
Maryland and elsewhere, the defendant,

FERNANDO CRISTANCHO,

using any facility and means of interstate and foreign commerce, knowingly attempted to and did
persuade, induce, entice, and coerce Minor Victim 1, who had not attained the age of 18 years, to

engage in any sexual activity for which any person can be charged with a criminal offense.

18 U.S.C. §§ 2422(b), 2427
18 U.S.C. §2
Case 1:18-cr-00098-ELH Document 31 Filed 04/24/19 Page 5 of 15

COUNT TWO
(Production of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
1. Paragraphs One through Eleven, Fiftenn, Sixteen, and Nineteen. of the
General Allegations are realleged and specifically incorporated herein.
2. On or about January 18, 2012, in the District of Maryland, the defendant,
FERNANDO CRISTANCHO,
did knowingly employ, use, persuade, induce, entice and coerce a minor female to engage in
sexually explicit conduct as defined in Title 18, United States Code, Section 2256(2), for the
purpose of producing visual depictions of such conduct, and said visual depictions were produced
using materials that were mailed, shipped, and transported in interstate and foreign commerce by
any means, including by computer, that is, a series of eight (8) image files, which depict Minor
Victim 4, a prepubescent minor female, naked and partially naked, one of which is focused on Jane
Doe 1’s exposed genitals, said image files having been stored on a SanDisk Micro SD card, S/N
3041 DGPSQ17Y, a product of China.

18 U.S.C. § 2251(a)
18 U.S.C. §2
Case 1:18-cr-00098-ELH Document 31 Filed 04/24/19 Page 6 of 15

COUNT THREE
(Production of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
1. Paragraphs One through Eleven and Fifteen through Nineteen of the
General Allegations are realleged and specifically incorporated herein.
2. On or about December 27, 2012, in the District of Maryland, the defendant,

FERNANDO CRISTANCHO

did knowingly employ, use, persuade, induce, entice and coerce a minor male and a minor female
to engage in sexually explicit conduct as defined in Title 18, United States Code, Section 2256(2),
for the purpose of producing visual depictions of such conduct, and said visual depictions were
produced using materials that were mailed, shipped, and transported in interstate and foreign
commerce by any means, including by computer, that is, a series of 15 image files, which depict
Minor Victim 2, a minor male, and Minor Victim 3, a minor female, naked and partially naked,
two of which are focused on Minor Victim 2’s exposed genitals, and one of which is focused on
Minor Victim 3’s exposed genitals, said image files having been stored on a Walgreens SD card,
S/N BE0829213508D, a product of China.

18 U.S.C. §§ 2251 (a)
18 U.S.C. §2
Case 1:18-cr-00098-ELH Document 31 Filed 04/24/19 Page 7 of 15

COUNT FOUR
(Production of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
l. Paragraphs One through Eleven, Fifteen, Sixteen, and Twenty of the
General Allegations are realleged and specifically incorporated herein.
2. On or about March 10, 2015, in the District of Maryland, the defendant,

FERNANDO CRISTANCHO,

did knowingly employ, use, persuade, induce, entice and coerce a minor male to engage in sexually
explicit conduct as defined in Title 18, United States Code, Section 2256(2), for the purpose of
producing visual depictions of such conduct, and said visual depictions were produced using
materials that were mailed, shipped, and transported in interstate and foreign commerce by any
means, including by computer, that is, a series of four (4) image files, which depict Minor Victim
5, a prepubescent minor male, naked and partially naked, at least one of which is focused on Minor
Victim 5’s exposed genitals, said image files having been stored on an iPhone 6s Al688, IMEI
3557690730283 19, a product of China.

18 U.S.C. § 2251(a)
18 U.S.C. §2
Case 1:18-cr-00098-ELH Document 31 Filed 04/24/19 Page 8 of 15

COUNT FIVE
(Production of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
I. Paragraphs One through Eleven, Fifteen, Sixteen, and Twenty of the
General Allegations are realleged and specifically incorporated herein.
2. On or about July 4, 2015, in the District of Maryland, the defendant,

FERNANDO CRISTANCHO,

did knowingly employ, use, persuade, induce, entice and coerce a minor male to engage in sexually
explicit conduct as defined in Title 18, United States Code, Section 2256(2), for the purpose of
producing visual depictions of such conduct, and said visual depictions were produced using
materials that were mailed, shipped, and transported in interstate and foreign commerce by any
means, including by computer, that is, a series of five (5) image files, which depict Minor Victim
5, a prepubescent minor male, naked and partially naked, at least one of which is focused on Minor
Victim 5’s exposed genitals, as Minor Victim 5 is touching his penis with both hands, said image
files having been stored on-an iPhone 6s Al688, IMEI 3557690730283 19, a product of China.

18 U.S.C. § 2251(a)
18 U.S.C. §2
' Case 1:18-cr-00098-ELH Document 31 Filed 04/24/19 Page 9 of 15

COUNT SIX
(Production of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
1. Paragraphs One through Eleven, Fifteen, Sixteen, and Twenty of the
General Allegations are realleged and specifically incorporated herein.
2, On or about August 3, 2017, in the District of Maryland, the defendant,

FERNANDO CRISTANCHO,

did knowingly employ, use, persuade, induce, entice and coerce a minor male to engage in sexually
explicit conduct as defined in Title 18, United States Code, Section 2256(2), for the purpose of
producing visual depictions of such conduct, and said visual depictions were produced using
materials that were mailed, shipped, and transported in interstate and foreign commerce by any
means, including by computer, that is, two (2) image files and two (2) video files, which depict
Minor Victim #5, a prepubescent minor male, naked, and are focused on Minor Victim 5’s exposed
genitals, said image and video files having been produced by and stored on an iPhone 6s Al688,
IMEI 3557690730283 19, a product of China.

18 U.S.C. § 2251 (a)
18 U.S.C. §2
Case 1:18-cr-00098-ELH Document 31 Filed 04/24/19 Page 10 of 15

COUNT SEVEN
(Production of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
1. Paragraphs One through Eleven, Fifteen, Sixteen, and Twenty of the
General Allegations are realleged and specifically incorporated herein.
2, On or about August 6, 2017, in the District of Maryland, the defendant,

FERNANDO CRISTANCHO,

did knowingly employ, use, persuade, induce, entice and coerce a minor male to engage in sexually
explicit conduct as defined in Title 18, United States Code, Section 2256(2), for the purpose of
producing visual depictions of such conduct, and said visual depictions were produced using
materials that were mailed, shipped, and transported in interstate and foreign commerce by any
means, including by computer, that is, three (3) image files and three (3) video files, which depict
Minor Victim 5, a prepubescent minor male, naked, and are focused on Minor Victim 5’s exposed
genitals, said image and video files having been produced by and stored on an iPhone 6s Al688,
* IMEI 3557690730283 19, a product of China.

18 U.S.C. § 2251(a)
18 U.S.C. §2

10
Case 1:18-cr-00098-ELH Document 31 Filed 04/24/19 Page 11 of 15

COUNT EIGHT
(Possession of Child Pornography)

The Grand Jury for the District of Maryland further charges that:

1. Paragraphs One through Twenty of the General Allegations are realleged
and specifically incorporated herein.

2, On or about September 19, 2017, in the District of Maryland, the defendant,

FERNANDO CRISTANCHO,

did knowingly possess and knowingly access with intent to view any book, magazine, periodical,
film, videotape, computer disk, and any other material that contained an image of child
pornography, as defined in Title 18 United States Code, Section 2256(8)(A), that had been mailed,
shipped and transported using any means and facility of interstate and foreign commerce and in
and affecting interstate and foreign commerce by any means, including by computer, and that was
produced using materials that had been mailed, shipped and transported in and affecting interstate
and foreign commerce by any means, including by computer, that is, the defendant possessed a
SanDisk Micro SD card, S/N 3041DGPSQ17Y, a product of China, which contained one or more
visual depictions of prepubescent minors engaged in sexually explicit conduct.

18 U.S.C. §§ 2252A(a)(5)(B) & 2256 |
I8US.C. §2

11
Case 1:18-cr-00098-ELH Document 31 Filed 04/24/19 Page 12 of 15

COUNT NINE
(Possession of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
1, Paragraphs One through Twenty of the the General Allegations are
realleged and specifically incorporated herein.
2, On or about September 19, 2017, in the District of Maryland, the defendant,
FERNANDO CRISTANCHO, |
did knowingly possess and knowingly access with intent to view any book, magazine, periodical,
film, videotape, computer disk, and any other material that contained an image of child
pornography, as defined in Title 18 United States Code, Section 2256(8)(A), that had been mailed,
shipped and transported using any means and facility of interstate and foreign commerce and in
and affecting interstate and foreign commerce by any means, including by computer, and that was
produced using materials that had been mailed, shipped and transported in and affecting interstate
and foreign commerce by any means, including by computer, that is, the defendant possessed a
Walgreens SD card, S/N BE0829213508D, a product of China, which contained one or more visual
depictions of prepubescent minors engaged in sexually explicit conduct.

18 U.S.C. §§ 2252A(a\(5)\(B) & 2256
18 U.S.C. §2

12
Case 1:18-cr-00098-ELH Document 31 Filed 04/24/19 Page 13 of 15

COUNT TEN
(Possession of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
1. Paragraphs One through Twenty of the the General Allegations are
realleged and specifically incorporated herein.
2. On or about September 19, 2017, in the District of Maryland, the defendant,
FERNANDO CRISTANCHO,
did knowingly possess and knowingly access with intent to view any book, magazine, periodical,
film, videotape, computer disk, and any other material that contained an image of child
pornography, as defined in Title 18 United States Code, Section 2256(8)(A), that had been mailed,
shipped and transported using any means and facility of interstate and foreign commerce and in
and affecting interstate and foreign commerce by any means, including by computer, and that was
produced using materials that had been mailed, shipped and transported in and affecting interstate
and foreign commerce by any means, including by computer, that is, the defendant possessed a
iPhone 6s Al688, IMEI 3557690730283 19, a product of China, which contained one or more visual
depictions of prepubescent minors engaged in sexually explicit conduct.

18 U.S.C. §§ 2252A(a)(5)(B) & 2256
18 U.S.C. §2

13
Case 1:18-cr-00098-ELH Document 31 Filed 04/24/19 Page 14 of 15

COUNT ELEVEN
(Possession of Child Pornography)

The Grand Jury for the District of Maryland further charges that:

1. Paragraphs One through | Twenty of the the General Allegations are
realleged and specifically incorporated herein.

2. From on or about July 4, 2015, through on or about September 19, 2017, in
the District of Maryland, the defendant, |

FERNANDO CRISTANCHO,

did knowingly possess and knowingly access with intent to view any book, magazine, periodical,
film, videotape, computer disk, and any other material that contained an image of child
pornography, as defined in Title 18 United States Code, Section 2256(8)(A), that had been mailed,
shipped and transported using any means and facility of interstate and foreign commerce and in
and affecting interstate and foreign commerce by any means, including by computer, and that was
produced using materials that had been mailed, shipped and transported in and affecting interstate
and foreign commerce by any means, including by computer, that is, the defendant did maintain a
“Google” internet-based email and_ file storage account with the email address
“fdocristancho@gmail.com,” which account contained one or more visual depictions of
prepubescent minors engaged in sexually explicit conduct.

18 U.S.C. §§ 2252A(a)(5)(B) & 2256
18 U.S.C. §2

14
Case 1:18-cr-00098-ELH Document 31 Filed 04/24/19 Page 15 of 15

FORFEITURE
The Grand Jury for the District of Maryland further charges that:
1. The allegations of Counts One through Eleven of this Superseding Indictment are
incorporated here.
2. As a result of the offenses set forth in Counts One through Eleven of the
Superseding Indictment in this case, the defendant,
FERNANDO CRISTANCHO,

shall forfeit to the United States all property that was used and intended to be used to commit and
to promote the commission of offenses in Counts One through Eleven, and any property traceable
to such property, including but not limited to the following:

a. SanDisk Micro SD card, S/N 3041 DGPSQ17Y; and

b. Walgreens SD card, S/N BE0829213508D; and

c. iPhone 6s Al688, IMEI 355769073028319.

18 U.S.C. § 2253

 

Robert K. Hur
United States Attorney

A TRUE BILL

 

Foreperson

Date: April ,2019 ©

15
